1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   PETER STROJNIK, SR.,                            )   Case No.: 1:19-cv-01096 DAD JLT
                                                     )
12                  Plaintiff,                       )   ORDER DENYING AS MOOT PLAINTIFF’S
                                                     )   MOTION TO APPEAR BY TELEPHONE FOR
13          v.                                       )   THE MANDATORY SCHEDULING
                                                     )
14   JW WORLD ENTERPRISES, INC. BEST                 )   CONFERENCE
     WESTERN BAKERSFIELD NORTH,                      )
15                                                   )   (Doc. 8)
                    Defendant.                       )
16                                                   )
17          On November 8, 2019, Plaintiff filed a motion to appear by telephone for the mandatory
18   scheduling conference set for November 12, 2012. (Doc. 9) However, the Court continued the
19   conference and ordered the parties to show cause why sanctions should not be imposed for their failure
20   to comply with the court’s orders and the plaintiff’s failure to prosecute this action. (Doc. 7)
21   Accordingly, Plaintiffs’ motion to appear by telephone is denied as MOOT.
22
23   IT IS SO ORDERED.
24
        Dated:     November 12, 2019                           /s/ Jennifer L. Thurston
25                                                       UNITED STATES MAGISTRATE JUDGE

26
27
28
